DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/21/2022 has been entered.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The amendment filed on 03/31/2022 has been entered and fully considered.
Claims 1, 9-10, and 18 have been amended.
Claims 22-23 have been newly added.
Claims 1-7, 9-11, 13-17, and 19-23 pending in Instant Application.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-7, 10-16, 19, and 20-22 are rejected under 35 U.S.C. 103(a) as being unpatentable over Casey et al. (USPGPub 2005/0251292) in view of Naito et al. (USPGPub 2018/0178391).	As per claim 1, Casey discloses a distance detection method for a cleaning robot, comprising: 	acquiring detection data of an obstacle detector of the cleaning robot (see at least paragraph 0076; wherein sensor subsystem 50, includes optical emitter 52 which emits a directed beam 54 having a defined field of emission explained supra. Sensor subsystem 50 also includes photon detector 56 having a defined field of view which intersects the field of emission of emitter 52 at or for a given region. Surface 58 may be a floor or a wall depending on the arrangement of sensor subsystem 50 with respect to the housing of the robot); and	determining, according to the detection data, whether a distance between the cleaning robot and an obstacle reaches a first distance, wherein the first distance is a distance between the cleaning robot and the obstacle at a moment when a changing trend of the detection data fits a pre-set changing trend (see at least paragraph 0082; wherein the emitter beam and the detector field of view are collimated such that they fully overlap only in a small region near the expected position of the floor. The detector threshold is then set so that the darkest available floor material is detected when the beam and the field of view fully overlap. As the robot approaches a cliff, the overlap decreases until the reflected intensity is below the preset threshold); 	in determination that the distance between the cleaning robot and the obstacle does not reach the first distance, controlling the cleaning robot to continue to move and perform acquiring the detection data (see at least Figure 17; Step 172 – No step will return to step 170 while the robot continues moving until the Yes step is taught step 172…see at least paragraph 0028; wherein detecting a presence of an object proximate the mobile robot, detecting an absence of the object, moving the robot a predetermined distance in a predetermined first direction, and rotating the robot in a predetermined second direction about a fixed point), and 	controlling the cleaning robot to move in the moving direction and keep the distance between the cleaning robot and the obstacle during the moving within a pre-set distance range (see at least paragraph 0090 and Figures 17, 20A; wherein the logic of the circuitry associated with the sensor subsystem modulates the emitter and detects signals from the detector as before, step 170, FIG. 17 until a reflection is detected, step 172. A wall is then next to the robot and the controlling circuitry causes the robot to turn away from the wall, step 174 and then turn back, step 176 until a reflection (the wall) is again detected, step 178. By continuously decreasing the radius of curvature of the robot, step 180, the path of the robot along the wall in the wall-following mode is made smoother…see at least paragraph 0028; wherein detecting a presence of an object proximate the mobile robot, detecting an absence of the object, moving the robot a predetermined distance in a predetermined first direction, and rotating the robot in a predetermined second direction about a fixed point). Casey does not explicitly mention in determination that the distance between the cleaning robot and the obstacle reaches the first distance, controlling the cleaning robot to stop moving; determining the cleaning robot to rotate clockwise or counterclockwise according to identifier information of the obstacle detector contained in the detection data; and controlling the cleaning robot to rotate in situ until, a moving direction of the cleaning robot is parallel to a contour line of the obstacle or a tangent line of the contour line of the obstacle.	However Naito does disclose:	in determination that the distance between the cleaning robot and the obstacle reaches the first distance, controlling the cleaning robot to stop moving (see at least paragraph 0110; wherein if it is determined that the distance to the wall from the front of the cleaning robot 1 becomes shorter than the predetermined distance (Yes in step S21), the run controller 112, in step S22, stops the cleaning robot 1); 	determining the cleaning robot to rotate clockwise or counterclockwise according to identifier information of the obstacle detector contained in the detection data (see at least paragraph 0110; wherein outputs to the drivers 13 a control signal for making the cleaning robot 1 turn in the left direction until the distance between the right side surface of the cleaning robot 1 and the wall becomes equal to a predetermined distance based on sensor data from the right distance sensor 103); 	controlling the cleaning robot to rotate in situ until, a moving direction of the cleaning robot is parallel to a contour line of the obstacle or a tangent line of the contour line of the obstacle (see at least paragraph 0110; wherein f it is determined that the distance to the wall from the front of the cleaning robot 1 becomes shorter than the predetermined distance (Yes in step S21), the run controller 112, in step S22, stops the cleaning robot 1, and outputs to the drivers 13 a control signal for making the cleaning robot 1 turn in the left direction until the distance between the right side surface of the cleaning robot 1 and the wall becomes equal to a predetermined distance (until the right side surface of the cleaning robot 1 becomes parallel with the wall) based on sensor data from the right distance sensor 103. Upon reception of the control signal, the drivers 13 make the cleaning robot 1 turn in the left direction until the right side surface of the cleaning robot 1 becomes parallel with the wall).	Therefore it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings as in Naito with the teachings as in Casey. The motivation for doing so would have been to enhance efficiency of accomplishing a task using multiple autonomous robots, see Naito paragraph 0004.	As per claims 2 and 11, Casey discloses wherein the obstacle detector comprises a signal transmitting device and a signal receiving device (see at least paragraph 0076; wherein sensor subsystem 50, includes optical emitter 52 which emits a directed beam 54 having a defined field of emission explained supra. Sensor subsystem 50 also includes photon detector 56 having a defined field of view which intersects the field of emission of emitter 52 at or for a given region. Surface 58 may be a floor or a wall depending on the arrangement of sensor subsystem 50 with respect to the housing of the robot), wherein the signal transmitting device and the signal receiving device are arranged according to a pre-set angle and a pre-set distance, wherein an overlapping area exists between a first path and a second path, the first path being formed between the signal transmitting device and the obstacle and the second path being formed between the signal receiving device and the obstacle, and the overlapping area reaches a maximum when the distance between the cleaning robot and the obstacle reaches the first distance (see at least paragraph 0079; wherein emitter collimator 60' and detector collimator 62' are both angled with respect to surface 58 and with respect to each other as shown, which is intended to reduce the signal strength dependence on the wall reflectivity. In this way, the region 70, FIG. 7, in which the field of emission of emitter 52' as shown at 72 and the field of view of detector of 56' as shown at 74 intersect is finite to more adequately address specular scattering and surfaces of different reflectivity. In this design, the emitter is typically an infrared emitter and the detector is typically an infrared radiation detector. The infrared energy directed at the floor decreases rapidly as the sensor-to-floor distance increases while the infrared energy received by the detector changes linearly with surface reflectivity. Note, however, that an angled relationship between the emitter and detector is not required for diffuse surfaces. Optional lenses 61 and 63 may also be employed to better control the size and/or shape of region 70).	As per claims 3 and 11, Casey discloses wherein the obstacle detector comprises a first obstacle detector disposed at a forward end of the cleaning robot (see at least Figure 5A; item 56).	As per claims 4 and 13, Casey discloses wherein the obstacle detector further comprises a second obstacle detector and a third obstacle detector, wherein the second obstacle detector and the third obstacle detector are symmetrically disposed at two sides of a body of the cleaning robot (see at least Figure 24; items 316 and 320).	As per claims 5 and 14, Casey discloses wherein the obstacle detector comprises a second obstacle detector and a third obstacle detector, wherein the second obstacle detector and the third obstacle detector are symmetrically disposed at two sides of a body of the cleaning robot (see at least Figure 24; items 316 and 320).	As per claims 6 and 15, Casey discloses wherein the signal transmitting device radiates a first signal outward, and the signal receiving device receives a second signal sent back from the obstacle after the first signal is transmitted to the obstacle; wherein the detection data comprises the second signal (see at least paragraph 0076; wherein sensor subsystem 50, includes optical emitter 52 which emits a directed beam 54 having a defined field of emission explained supra. Sensor subsystem 50 also includes photon detector 56 having a defined field of view which intersects the field of emission of emitter 52 at or for a given region); determining, according to the detection data, whether the distance between the cleaning robot and the obstacle reaches the first distance comprises: extracting the second signal from the detection data, analyzing the second signal detected in a period that the cleaning robot is moving, and acquiring a changing trend of a signal intensity of the second signal, determining whether the changing trend fits the pre-set changing trend, and acquiring a distance between the cleaning robot and the obstacle at a current moment if the changing trend is determined to fit the pre-set changing trend, wherein the distance at the current moment is the first distance (see at least paragraph 0082; wherein the emitter beam and the detector field of view are collimated such that they fully overlap only in a small region near the expected position of the floor. The detector threshold is then set so that the darkest available floor material is detected when the beam and the field of view fully overlap. As the robot approaches a cliff, the overlap decreases until the reflected intensity is below the preset threshold).
	As per claims 7 and 16, Casey discloses wherein the pre-set changing trend is that a signal intensity is increased first and then decreased, and acquiring the distance between the cleaning robot and the obstacle at the current moment (see at least paragraph 0082; wherein as the robot approaches a cliff, the overlap decreases until the reflected intensity is below the preset threshold. This indicates that the intensity is increased before it decreases when getting close to the cliff) comprises: acquiring the distance between the cleaning robot and the obstacle according to the signal intensity of the second signal at the current moment, wherein the current moment is a moment when the signal intensity of the second signal is determined to be decreased (see at least paragraph 0082; wherein as the robot approaches a cliff, the overlap decreases until the reflected intensity is below the preset threshold. This triggers cliff avoidance behavior. Highly reflective floor material delays the onset of cliff detection only slightly. By arranging the emitter and detector at 45.degree.. with respect to the floor, the region of overlap as a function of height is minimized. Equal incidence and reflection angles ensure that the cliff detector functions regardless of whether the floor material is specular or diffuse. The size of the overlap region can be selected by choosing the degree of collimation and the nominal distance to the floor. In this way, the logic interface between the sensor subsystem and the control circuitry of the robot is greatly simplified).	As per claim 10, Casey discloses a distance detection device for a cleaning robot, wherein an obstacle detector is disposed at the cleaning robot and is configured to detect an obstacle (see at least paragraph 0076; wherein sensor subsystem 50, includes optical emitter 52 which emits a directed beam 54 having a defined field of emission explained supra. Sensor subsystem 50 also includes photon detector 56 having a defined field of view which intersects the field of emission of emitter 52 at or for a given region. Surface 58 may be a floor or a wall depending on the arrangement of sensor subsystem 50 with respect to the housing of the robot); the obstacle detector is connected to the distance detection device (see at least paragraph 0027; wherein the robot having at least one infrared emitter and at least one infrared detector, wherein the infrared emitter and the infrared detector are oriented substantially parallel to each other. In certain embodiments, the signal value corresponds to at least one of a distance to the object); 	the distance detection device comprises: 	a detection data acquiring device, configured to acquire detection data of the obstacle detector of the cleaning robot (see at least paragraph 0076; wherein sensor subsystem 50, includes optical emitter 52 which emits a directed beam 54 having a defined field of emission explained supra. Sensor subsystem 50 also includes photon detector 56 having a defined field of view which intersects the field of emission of emitter 52 at or for a given region. Surface 58 may be a floor or a wall depending on the arrangement of sensor subsystem 50 with respect to the housing of the robot), and 	a determining device, configured to determine, according to the detection data, whether a distance between the cleaning robot and an obstacle reaches a first distance, wherein the first distance is a distance between the cleaning robot and the obstacle at a moment when a changing trend of the detection data fits in a pre-set changing trend (see at least paragraph 0082; wherein the emitter beam and the detector field of view are collimated such that they fully overlap only in a small region near the expected position of the floor. The detector threshold is then set so that the darkest available floor material is detected when the beam and the field of view fully overlap. As the robot approaches a cliff, the overlap decreases until the reflected intensity is below the preset threshold);	a controlling device connected to the determining device and the detection data acquiring device (see at least paragraph 0117; wherein one robot system 300, FIG. 23, in accordance with this invention includes a circuit embodied in microprocessor 302 which controls drive motion subsystem 304 of robot 300 in both the random movement and wall-following modes to drive and turn the robot accordingly. Sensor subsystem 308 represents the designs discussed above with respect to FIGS. 5A-15. The detectors of each such subsystem provide an output signal to microprocessor 302 as discussed supra which is programmed according to the logic discussed with reference to FIGS. 16-17 to provide the appropriate signals to drive subsystem 304. Modulator circuitry 310 drives the emitters of the sensor subsystem 308 under the control of processor 302 as discussed above), wherein 	in determination that the distance between the cleaning robot and the obstacle does not reach the first distance (see at least Figure 17; Step 172 – No step will return to step 170 while the robot continues moving until the Yes step is taught step 172…see at least paragraph 0028; wherein detecting a presence of an object proximate the mobile robot, detecting an absence of the object, moving the robot a predetermined distance in a predetermined first direction, and rotating the robot in a predetermined second direction about a fixed point), the controlling device is configured to:	control the cleaning robot to continue to move and perform acquiring the detection data (see at least Figure 17; Step 172 – No step will return to step 170 while the robot continues moving until the Yes step is taught step 172…see at least paragraph 0028; wherein detecting a presence of an object proximate the mobile robot, detecting an absence of the object, moving the robot a predetermined distance in a predetermined first direction, and rotating the robot in a predetermined second direction about a fixed point);	controlling the cleaning robot to move in the moving direction, wherein the distance between the cleaning robot and the obstacle during the moving is controlled to be maintained within a pre-set distance range (see at least paragraph 0090 and Figures 17, 20A; wherein the logic of the circuitry associated with the sensor subsystem modulates the emitter and detects signals from the detector as before, step 170, FIG. 17 until a reflection is detected, step 172. A wall is then next to the robot and the controlling circuitry causes the robot to turn away from the wall, step 174 and then turn back, step 176 until a reflection (the wall) is again detected, step 178. By continuously decreasing the radius of curvature of the robot, step 180, the path of the robot along the wall in the wall-following mode is made smoother…see at least paragraph 0028; wherein detecting a presence of an object proximate the mobile robot, detecting an absence of the object, moving the robot a predetermined distance in a predetermined first direction, and rotating the robot in a predetermined second direction about a fixed point). Casey does not explicitly mention in determination that the distance between the cleaning robot and the obstacle reaches the first distance, controlling device is configured to: control the cleaning robot to stop moving; determine the cleaning robot to rotate clockwise or counterclockwise according to identifier information of the obstacle detector contained in the detection data; and control the cleaning robot to rotate in situ until, a moving direction of the cleaning robot is parallel to a contour line of the obstacle or a tangent line of the contour line of the obstacle.	However Naito does disclose:	in determination that the distance between the cleaning robot and the obstacle reaches the first distance, controlling device is configured to: control the cleaning robot to stop moving (see at least paragraph 0110; wherein if it is determined that the distance to the wall from the front of the cleaning robot 1 becomes shorter than the predetermined distance (Yes in step S21), the run controller 112, in step S22, stops the cleaning robot 1); 	determine the cleaning robot to rotate clockwise or counterclockwise according to identifier information of the obstacle detector contained in the detection data (see at least paragraph 0110; wherein outputs to the drivers 13 a control signal for making the cleaning robot 1 turn in the left direction until the distance between the right side surface of the cleaning robot 1 and the wall becomes equal to a predetermined distance based on sensor data from the right distance sensor 103); 	control the cleaning robot to rotate in situ until, a moving direction of the cleaning robot is parallel to a contour line of the obstacle or a tangent line of the contour line of the obstacle (see at least paragraph 0110; wherein f it is determined that the distance to the wall from the front of the cleaning robot 1 becomes shorter than the predetermined distance (Yes in step S21), the run controller 112, in step S22, stops the cleaning robot 1, and outputs to the drivers 13 a control signal for making the cleaning robot 1 turn in the left direction until the distance between the right side surface of the cleaning robot 1 and the wall becomes equal to a predetermined distance (until the right side surface of the cleaning robot 1 becomes parallel with the wall) based on sensor data from the right distance sensor 103. Upon reception of the control signal, the drivers 13 make the cleaning robot 1 turn in the left direction until the right side surface of the cleaning robot 1 becomes parallel with the wall).	Therefore it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings as in Naito with the teachings as in Casey. The motivation for doing so would have been to enhance efficiency of accomplishing a task using multiple autonomous robots, see Naito paragraph 0004.	As per claim 19, Casey discloses a cleaning robot (see at least Figure 1; item 10), comprising: 	an obstacle detector (see at least Figure 5A; item 56), a cleaning device (see at least paragraph 0018; wherein the robot includes a surface cleaning brush), and a distance detection device (see at least paragraph 0027; wherein the robot having at least one infrared emitter and at least one infrared detector, wherein the infrared emitter and the infrared detector are oriented substantially parallel to each other. In certain embodiments, the signal value corresponds to at least one of a distance to the object) according to claim 10, which are disposed at the cleaning robot (see at least Figure 25), wherein the obstacle detector is connected to the cleaning device (see at least Figure 25) and the distance detection device (see at least Figure 5A), and the distance detection device is connected to the cleaning device (see at least Figure 25); 	wherein the obstacle detector is configured to detect an obstacle (see at least Figure 5A), and the cleaning device is configured to perform a cleaning operation (see at least paragraph 0018; wherein the robot includes a surface cleaning brush).	As per claim 20, Naito discloses an electronic device, comprising: a memory, a processor; wherein the processor reads an executable program code stored in the memory to execute a program corresponding to the executable program code (see at least paragraph 0165).	As per claim 21, Naito discloses a non-transitory computer readable storage medium having stored therein a computer program that, when executed by a processor (see at least paragraph 0055).	As per claim 22, Naito discloses wherein the determining the cleaning robot to rotate clockwise or counterclockwise according to identifier information of the obstacle detector contained in the detection data further comprises: detecting surroundings to enable the cleaning robot to rotate to a side with fewer obstacles (see at least paragraph 0110; wherein f it is determined that the distance to the wall from the front of the cleaning robot 1 becomes shorter than the predetermined distance (Yes in step S21), the run controller 112, in step S22, stops the cleaning robot 1, and outputs to the drivers 13 a control signal for making the cleaning robot 1 turn in the left direction until the distance between the right side surface of the cleaning robot 1 and the wall becomes equal to a predetermined distance (until the right side surface of the cleaning robot 1 becomes parallel with the wall) based on sensor data from the right distance sensor 103).


Claims 9 and 18 are rejected under 35 U.S.C. 103(a) as being unpatentable over Casey et al. (USPGPub 2005/0251292), in view of Naito et al. (USPGPub 2018/0178391), and further in view of Im et al. (2007/0096676). 	As per claims 9 and 18, Casey and Naito do not explicitly mention further comprising: extracting the identifier information of the obstacle detector from the detection data, and identifying, according to the identifier information, a target obstacle detector to which the detection data belongs, and determining a relative positional relationship between the cleaning robot and the obstacle according to a position where the target obstacle detector is disposed at the cleaning robot.	However Im does disclose:	further comprising: extracting identifier information of the obstacle detector from the detection data, and identifying, according to the identifier information, a target obstacle detector to which the detection data belongs, and determining a relative positional relationship between the cleaning robot and the obstacle according to a position where the target obstacle detector is disposed at the cleaning robot (see at least paragraph 0041; wherein the signal extractor 272 checks identification information of the detection sensor 261, in which the charge station position guide signals are received, from among the multiple detection sensors 261 provided in the cleaning robot 200, and outputs corresponding identification information the charge station position calculator 273. That is, each of the detection sensors 261 has unique identification information according to locations in which the detection sensors 261 are installed in the cleaning robot 200. Accordingly, the signal extractor 272 can confirm the detection sensor 261 through such identification information, the detection sensor 261 having received the charge station position guide signals).	Therefore it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings as in Im with the teachings as in Casey and Naito. The motivation for doing so would have been to distinguish and identify between sensors based on unique identification information, see Im paragraph 0041.

Allowable Subject Matter
Claim(s) 23 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten to include all of the limitations of the base claim and any intervening claims. The prior art fails to explicitly teach wherein the determining the cleaning robot to rotate clockwise or counterclockwise according to identifier information of the obstacle detector contained in the detection data further comprises: extracting the identifier information of the detector from the detection data, and identifying a target obstacle detector according to the identifier information; determining a relative positional relationship between the cleaning robot and the obstacle according to a position of the target obstacle detector on the cleaning robot; determining the cleaning robot to rotate clockwise or counterclockwise according to the relative positional relationship between the cleaning robot and the obstacle.

Relevant Art
The prior art made of record and not relied upon are considered pertinent to applicant’s disclosure:	USPGPub 2012/0065829 – Provides a wall-following moving device, which is mounted on a robot for controlling the robot to move parallelly along an obstacle, such as a wall.	USPGPub 2017/0309146 – Provides for detecting movements of objects and/or living beings in a radio range, in particular of an indoor area, which enables easily with a minimum of hardware complexity an automated movement detection based on a Single-Sensor.	USPGPub 2021/0059493 – Provides a vacuum cleaner capable of traveling autonomously.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHMOUD S ISMAIL whose telephone number is (571)272-1326. The examiner can normally be reached M - F: 9:00AM- 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jelani Smith can be reached on 571-270-3969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MAHMOUD S ISMAIL/Primary Examiner, Art Unit 3662